 In the Matter of UNION MANUFACTURING COMPANY, INC.andTEXTILEWORKERS UNION OF AMERICACase No. R-1378.Decided September 7, 1939Yarnand HosieryManufacturing Industry-Investigation of Representatives:controversyconcerning representation of employees:refusal of recognition uponrequest-Unit Appropriate for CollectiveBargaining:production and mainte-nance, excludingsupervisory and clericalemployees;no controversy as to-Election Ordered-Certification of Representatives.Mr. Alexander E. Wilson, Jr.,for the Board.Weekes & Candler,byMr. John Wesley WeekesandMr. Mun°pheyCandler,of Decatur, Ga., for the Company.Mr. Herbert G. B. King,of Chattanooga, Tenn., for the T. W. U. A.Mr. William Logan Donnell,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn November 19, 1938, Textile Workers Organizing Committee,herein called the T. W. O. C., filed with the Regional Director forthe Tenth Region (Atlanta, Georgia) a petition alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees of Union Manufacturing Company, Inc., Union Point,Georgia, herein called the Company, and requesting an investigationand certification of representatives pursuant to Section 9 (c) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.On April 15, 1939, the National Labor Relations Board, herein calledthe Board, acting pursuant to Section 9 (c) of the Act and Article.III, Section 3, of National Labor Relations Board Rules and Regula-tions-Series 1, as amended, ordered an investigation and authorizedthe Regional Director to conduct it and to provide for an appropriatehearing upon due notice.On May 6, 1939, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company and theT.W..O. C.On May 12, 1939, the Company filed with the RegionalDirector an "answer" to the petition.Pursuant to notice, a hearingwas held on May 15, 1939, at Madison, Georgia, before Henry J. Kent,15 N. L. R. B., No. 18.127 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Trial Examiner duly designated by the Board.The Board, the,Company, and the T. W. O. C. were represented by counsel.Allparticipated in the hearing.Full opportunity to be heard, to ex-amine and cross-examine witnesses, and to introduce evidence bear-ing on the issues was afforded all parties.During the course of thehearing, the Trial Examiner made several rulings on motions 1 andon objections to the admission of evidence.The Board has reviewedthe rulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.On July 15, 1939, Textile Workers Union of America, herein calledthe T. W. U. A., filed with the Board a motion supported by affidavitreciting that the T. W. O. C. had been replaced by the T. W. U. A.and.that the latter was in all respects the same labor organization asthe T. W. O. C. The motion requested that the T. W. U. A. be sub-stituted for the T. W. O. C. wherever the name of the latter appearsin these proceedings.A copy of the motion and affidavit was trans-mitted to counsel for the Company on July 17, 1939.On August 26,1939, the Board served notice upon the parties that unless sufficientcause to the contrary should appear by September 1, 1939, the Boardwould, on that date, or as soon thereafter as might be convenient,grant the motion.No objections having been filed with it, the Board,on September 1, 1939, issued its order granting the motion of theT.W. U. A.Upon the entire record in the case, the Board makes the followingFINDINGS OF FACTI.THE BUSINESS OF THE COMPANYUnion Manufacturing Company, Inc., is a Georgia corporationhaving its plant and principal. place of business at Union Point;Georgia, where it is engaged in the manufacture and sale of yarnsand men's and boys' hosiery.The yarn and hosiery departmentsare operated as one plant, under a common management and admin-istration, and the Company itself uses the major portion of the yarnit produces.The materials used by the Company in its business include cotton,rayon, rayon staple, celanese, celanese staple, wool, yarn, dyestuffs,strawboard, needles, and machinery replacements.The Companyannually uses approximately 1,489,000 pounds of these materials, of avalue of approximately $241,000. It obtains only its raw cotton, yarn,3The Trial Examiner also reserved ruling on a motion by counsel for the T. W. O. C.to strike certain objections interposed by counsel for the Company and exceptions to theTrial Examiner's rulings thereon.We find the objections had been ruled upon properlyand, since granting the motion would effect no change in the record,the motion is herebydenied. UNION MANUFACTURING COMPANY, INC.129and the major portion of its rayon from within the State of Georgia.It obtains over 11.per cent by weight and over 33 per cent by valueof all the materials it uses from the States of Maryland, Massachu-setts,New Hampshire, New York, North Carolina, Rhode Island,and Tennessee.The value of all products sold by the Company an-nually is approximately $900,000, and the weight thereof is approx-imately 1,000,000 pounds.Approximately 95 per cent of these prod-ucts are shipped to points outside the State of Georgia, the principalcustomersof the Company being F. W. Woolworth & Company, J. C.Penney Company, and Sears, Roebuck & Company, operators ofNation-wide chainstores.II.THE ORGANIZATION INVOLVEDTextileWorkersUnion of America,the successor to Textile Work-ersOrganizing Committee,isa labor organization admitting tomembership the production and maintenance employees of the Com-pany,exclusive of supervisory and clerical employees.111.THE QUESTION CONCERNING REPRESENTATIONIn January 1939 and from time to time thereafter, the T. W. O. C.requested the Company to recognize and bargain collectively with itas the representative of a majority of the Company's production andmaintenance employees.The Company refused to bargain with theT.W. O. C. as such representative and admitted such refusal in the"answer" filed by it to the petition herein.We find that a question has arisen concerning representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe T. W. U. A. claims that the productionand maintenance em-ployees, exclusive of supervisory and clerical employees, of the Com-pany constitute a unit appropriate for the purposes of collective bar-gaining.The Company has taken no position with regard to the unit. 130DECISIONS.OF NATIONAL LABOR RELATIONS BOARDWe find that the production and maintenance employees of theCompany, exclusive of supervisory and clerical employees,constitutea unit appropriate for the purposes of collective bargaining and thatsaid unit will insure to employees of the Company the full benefit oftheir right to self-organization and to collective bargaining andotherwise effectuate the policies of the Act.VC. TILE DETERMINATION OF REPRESENTATIVESThe T. W. U. A. claims to represent a majority of the employeesin the appropriate unit and at the hearing introduced some evidencein support of its claim.No documentary evidence was introduced,however, upon the basis of which we can make a finding that a major-ity of the employees in the appropriate unit had designated and se-lected that organization as their representative for the purposes ofcollective bargaining.We therefore find that an election by secretballot is necessary to resolve the question concerning representationherein presented.The T.W. U. A. desires that those employees within the appro-priate unit whose names appear on the May 5, 1939, pay roll shallbe eligible to vote at such an election.The Company has taken noposition on this question.We see no reason for not determiningeligibility as of a current date.We shall accordingly direct thatemployees in the appropriate unit whose names appear upon theCompany's pay roll immediately preceding the date of our Directionof Election herein, including employees who did not work during suchpay-roll period because they were ill or on vacation,and employeeswho were then or have since been temporarily laid off, but excludingthose who have since quit or been discharged for cause,shall be eligibleto vote in the election.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Union Manufacturing Company, Inc.,Union Point, Georgia,within the meaning of Section 9(c) and Section2 (6) and(7) of the Act.2.The production and maintenance employees of the Company,exclusive of supervisory and clerical employees,constitute a unit ap-propriate for the purposes of collective bargaining, within the mean-ing of Section 9 (b) of the Act. UNION MANUFACTURING COMPANY,INC.131DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct and pursuant to Article III, Section 8, of the NationalRelations Board Rules and Regulations-Series 2, it is herebyDIRECTED that, as part of the investigation authorized by theBoard to ascertain representatives for the purposes of. collectivebargaining with Union Manufacturing Company, Inc., Union Point,Georgia, an election by secret ballot shall be conducted within fif-teen (15) days from the date of this Direction, under the directionand supervision of the Regional Director for the Tenth Region, actingin this matter as agent for .the National Labor Relations Board andsubject to Article III, Section 9, of said Rules and Regulations, amongthe production and maintenance employees of Union ManufacturingCompany, Inc., whose names appear upon the Company's pay rollimmediately preceding this Direction of Election, including employeeswho did not work during such pay-roll period because they were illor on vacation, and employees who were then or have since been tem-porarily laid off, but excluding supervisory and clerical employeesand those who have since quit or been discharged for cause, to deter-mine whether or not they desire to be represented by Textile Workers,Union of America for the purposes of collective bargaining.MR. EDwIIc S. SMITH took no part in the consideration of the aboveDecision and Direction of Election.{SAME TITLE]CERTIFICATION OF REPRESENTATIVESSeptember 29, 1939On September 7, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election, in theabove-entitledproceeding.TheDirectionof , Election directedthat an election by secret ballot be conducted under the direction andsupervision of theRegionalDirector for the Tenth Region (Atlanta,Georgia) within 15 days from the date of the Direction among theproduction and maintenance employees of Union ManufacturingCompany, Inc., Union Point, Georgia, whose names appeared uponthe Company's pay roll immediately preceding the Direction ofElection, including employees who did not work during such pay-roll period because they were ill or on vacation and employees whowere then or had sincebeentemporarily laid off, but excluding super- 132DECISIONS. OF NATIONAL LABOR RELATIONS BOARDvisory and clerical employees and those who had since quit or beendischarged for cause, to determine whether or not they desire to berepresented by Textile Workers Union of America for the purposesof collective bargaining.Pursuant to the Direction of Election, an election by secret ballotwas conducted on September 14, 1939.Full opportunity was ac-corded to all parties to participate in, the election and to makechallenges.On September 15, 1939, the Regional Director, acting pursuant to,Article III, Section 9, of National Labor Relations Board Rulesand Regulations-Series 2, issued and duly served upon the partieshis Election Report.No objections to the conduct of the ballot orto the Election Report have been filed by any of the parties.. 'As to the results of the secret ballot, the Regional Directorreported as follows :Total'number of employees eligible------------------------- 620Total number of ballots cast-------------------------------- 551Total number of votes for Textile Workers Union of America__ 449Total number of votes against Textile Workers Union ofAmerica--------------------------------------------------98Total number of blank ballots------------------------------0Total number of void ballots--------------------------------1Total number of challenged ballots--------------------------3By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 2,.IT IS HEREBY CERTIFIED that Textile Workers Union of Americahas been designated and selected by a majority of the production andmaintenance employees of Union Manufacturing Company, Inc.,Union Point, Georgia,' excluding supervisory and clerical employees,as their representative for the purposes of collective bargaining andthat, pursuant to the provisions of Section 9 (a) of the Act, TextileWorkers Union of America is the exclusive representative of all suchemployees for the purposes of collective bargaining in respect torates of pay, wages, hours of employment, and other conditions ofemployment.15 N. L. R. B., No. 18a..